DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Election of Species Requirement dated April 9, 2021 is withdrawn in view of applicant’s arguments in the response dated June 2, 2021.  Accordingly, an action on the merits of all pending claims 1-20 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 3 of claim 6, the recitation “its” is indefinite since it is unclear as to exactly what “its” is supposed to refer to.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2497348 A1 in view of WO 2009/149473 A2.
With respect to claim 1, EP 2497348 A1 discloses an agricultural implement 10, comprising: 
a toolbar 14; and
a row unit 12 connected to the toolbar 14; 
the row unit 12 comprising: 

a furrow opener 20;
wherein at least one of the seed meter 32 and furrow opener 20 are operatively connected to a movable actuator 40 to allow for at least some vertical movement of the at least one of the seed meter 32 and furrow opener 20 relative to the toolbar 14.
As to claim 2, the movable actuator 40 comprises a strut (unnumbered) having a housing (unnumbered) generally fixed in position and a rod (unnumbered) movable relative to the housing (unnumbered).
Regarding claim 3, the housing (unnumbered) of the strut (unnumbered) is connected to the seed meter 32, and the movable rod (unnumbered) is indirectly connected to the furrow opener 20.
With respect to claim 4, the movable rod (unnumbered) is indirectly connected to both the seed meter 32 and the furrow opener 20.
As to claim 5, the strut (unnumbered) provides down force FD (see Figure 1) for the furrow opener 20.
Regarding claim 6, the strut (unnumbered) further comprises a compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) opposite the rod (unnumbered), wherein the rod (unnumbered) will necessarily move in response to an obstruction, but the compressible gas (see the disclosure in paragraph [0020], lines 15-19 thereof) will necessarily revert the rod (unnumbered) to its previous position.
With respect to claim 10, EP 2497348 A1 discloses an agricultural implement 10, comprising: 
a toolbar 14;

a seed meter 32 generally fixed in vertical position relative to the toolbar 14; and 
a furrow opener 20 operably connected to the row unit 12, wherein the furrow opener 20 is vertically movable relative to the toolbar 14 as the agricultural implement 10 moves through a field.
As to claim 11, an actuator 40 indirectly couples the furrow opener 20 to the toolbar 14.
Regarding claim 12, the actuator 40 provides a down force FD (see Figure 1) to the furrow opener 20.
With respect to claim 13, the row unit 12 further comprises gauge wheels 24 (see the disclosure in paragraph [0015], line 3) connected to the toolbar 14 at a generally fixed vertical location.
As to claim 14, the gauge wheels 24 (see the disclosure in paragraph [0015], line 3) are necessarily movable in a vertical manner relative to a fixed connection point (unnumbered) of the gauge wheels 24 (see the disclosure in paragraph [0015], line 3).
Regarding claim 15, a seed tube 36 is connected to the seed meter 32 for receiving seed (see the disclosure in paragraph [0016], line 8) and directing seed (see the disclosure in paragraph [0016], line 8) to the furrow 26 (see the disclosure in paragraph [0016], lines 9 and 10).
With respect to claim 16, the seed tube 36 is generally fixed in vertical position relative to the toolbar 14.
	The claims distinguish over EP 2497,48 A1 in requiring (1) the row unit to be connected to the toolbar without a four bar linkage (as required in claim 1); (2) the row unit to be a plurality 
WO 2009/149473 A2 discloses (1) a row unit (see specifically Figures 2 and 5) being connected to a toolbar 21 without a four bar linkage (only two bars 26 are present in Figures 2 and 5) (as required in claim 1); (2) a row unit being a plurality of row units (see the disclosure in the first full sentence of the last paragraph of page 2) (as required in claim 10); (4) connected to a toolbar 21 without a linkage (since no bottom linkages are present below linkages 26 thereby meeting the extremely broad recitation of “without a linkage”) (as required in claim 10).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2009/149473 A2 in the agricultural implement of EP 2497,48 A1 for greater versatility in use and operation of the agricultural implement.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2497348 A1 in view of WO 2009/149473 A2 as applied to claims 1-6 and 10-16 above, and further in view of WO 2012/149367 A1.
With respect to claim 7, EP 2497348 A1 discloses a sensor 46 is indirectly positioned on the toolbar 14 to determine a characteristic, the sensor 46 necessarily configured to provide monitoring in front of at least a portion of the row unit 12.
The claims distinguish over EP 2,497,348 A1 in requiring (1) the sensor to be a “ground” sensor to determine a “ground” characteristic (as required in claim 7); (2) the “ground sensor” to be a vision sensor positioned to read an area of ground in front of the row (as required in claim 8) 
WO 2012/149367 A1 discloses (1) a sensor being a “ground” sensor 54 (Figures 4 and 5) to determine a “ground” characteristic (see Figure 4) (as required in claim 7); (2) the “ground” sensor 54 (Figures 4 and 5) being a vision sensor (see claim 14 of WO 2012/149367 A1) positioned to read an area of ground in front of the row (see precedent for a sensor 34 being in front of the row as shown in Figure 1) (as required in claim 8) and (3) the “ground” sensor comprising one or more of: a. a soil characteristic sensor; b. a visual sensor (see claim 14 of WO 2012/149367 A1); c. a temperature sensor; or d. a distance determining sensor (as required in claim 9).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2012/149367 A1 in the agricultural implement of EP 2497,48 A1 for greater versatility in use and operation of the agricultural implement.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/149367 A1 in view of WO 2009/149473 A2.
With respect to claim 17, WO 2012/149367 A1 discloses a down force system 10 (Figure 4) for use with a row unit 10 of an agricultural implement (Figures 1-5), comprising:
an actuator 26 (Figure 4; see also line 4 of the abstract) operatively connecting a toolbar (see line 3 of the abstract) and the row unit 10; and

wherein the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) necessarily monitors a portion of the ground adjacent the row unit 10 to determine the amount of down force (see 52 in Figure 4) needed to create a furrow based upon the at least one soil characteristic (see Figure 4).
As to claim 18, an intelligent control 44,46 (Figure 4) is connected to the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) and the actuator 26 (Figure 4; see also line 4 of the abstract) to determine the amount of down force (see Figure 4) based upon the at least one seed characteristic (see Figure 4).
Regarding claim 19, the at least one soil characteristic (see Figure 4) comprises:
a.    ground hardness;
b.    moisture content (see claim 20 of WO 2012/149367 A1);
c.    an obstruction;
d.    soil temperature (see claim 20 of WO 2012/149367 A1); or
e.    distance between the at least one sensor 54 (Figures 4 and 5) and 52 (Figure 4) and the ground.
Regarding claim 20, the actuator 26 (Figure 4; see also line 4 of the abstract) is actuated by air, hydraulic fluid, mechanical actuation (in view of the disclosure in the last six lines of paragraph [0023]), compressible fluid, or some combination thereof.
Claim 17 distinguishes over WO 2012/149367 A1 in requiring the row unit 10 to be connected to the toolbar without a four bar linkage.

It would have been obvious to one or ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2009/149473 A2 in the agricultural implement of WO 2012/149367 A1 for greater versatility in use and operation of the agricultural implement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 23 and 25 of U.S. Patent No. 8,924,092 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/685,821 and claims 22, 23 and 25 of U.S. Patent No. 8,924,092 B2 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,814,172 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/685,821 and the claims of U.S. Patent No. 9,814,172 B2 lend themselves to a system employing substantially the structure, features and steps.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,753 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application 16/685,821 and the claims of U.S. Patent No. 10,477,753 B2 lend themselves to a system employing substantially the structure, features and steps.

For any amendments made to the claims, applicant should indicate page, line number or paragraph, line number of the specification where basis is present (to avoid new matter issues or issues where antecedent basis is not present in the specification). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                         




June 26, 2021